Case: 20-30478     Document: 00516132892         Page: 1     Date Filed: 12/15/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit


                                  No. 20-30478
                                                                       FILED
                                                               December 15, 2021
                                Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher M. K. Dumas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:17-CR-215-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Christopher M.K. Dumas appeals his convictions of five counts of
   interference with commerce by robbery, one count of conspiracy to do the
   same, five counts of carrying, using, and brandishing a firearm during those




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30478      Document: 00516132892           Page: 2     Date Filed: 12/15/2021




                                     No. 20-30478


   robberies, and one count of possession of ammunition following conviction
   of a felony. He presents three issues for this court’s review.
          Dumas first argues that the district court erred in refusing to allow him
   to call an investigating officer whose testimony and supplemental
   investigative reports would have impeached the testimony of one witness
   who testified to seeing a six-pointed star tattoo on the robber who wore a
   bandana on the lower half of his face, which was consistent with a tattoo that
   Dumas has on his left cheek, and another who testified that he did not recall
   seeing a distinguishing feature like a tattoo on the robber. He asserts that the
   officer’s testimony was admissible under Federal Rule of Evidence 613(b), as
   extrinsic evidence of a prior inconsistent statement. See United States v. Hale,
   685 F.3d 522, 539 (5th Cir. 2012). He further asserts that its exclusion
   violated his constitutional rights.
          A district court’s exclusion of evidence will be affirmed unless it
   abused its discretion and a substantial right of the party was affected. See
   United States v. Phillips, 219 F.3d 404, 409 (5th Cir. 2000); United States v.
   Coleman, 78 F.3d 154, 156 (5th Cir. 1996). An error affects substantial rights
   if there is a reasonable probability that the error contributed to the conviction.
   United States v. Sumlin, 489 F.3d 683, 688 (5th Cir. 2007).
          Assuming that the proposed testimony was admissible under Rule
   613(b), an issue we do not reach, the exclusion of it did not affect Dumas’s
   substantial rights, as the evidence could have been admitted only for
   impeachment purposes. See United States v. Isiwele, 635 F.3d 196, 201 (5th
   Cir. 2011). Notwithstanding Dumas’s arguments to the contrary, the
   testimony could not have been used to establish a disputed fact, i.e., that a
   different perpetrator committed the robberies. See United States v. Palacios,
   556 F.2d 1359, 1363 (5th Cir. 1977).




                                           2
Case: 20-30478      Document: 00516132892          Page: 3    Date Filed: 12/15/2021




                                    No. 20-30478


          Here, one of the witnesses had already been impeached based on his
   history of serving as a government informant and admission that he wished
   to assist his son in a pending criminal matter. Even if the other witness’s
   testimony had not been presented to the jury, there is no reasonable
   probability that the jury would have reached a different verdict. See Sumlin,
   489 F.3d at 688. As Dumas concedes, the evidence established that all six
   robberies were committed by the same masked individual, and the depictions
   of the robber in the surveillance videos, the matching attire and accessories
   found in the Nissan Versa at the time of Dumas’s arrest, the fact that the car
   belonged to Dumas’s girlfriend and was seen in some of the surveillance
   videos, and Dumas’s fingerprints found on the grocery bag recovered with
   the long-barreled handgun following one of the robberies all pointed to
   Dumas’s identity as the robber. Further, cell tower information placed
   Dumas in the vicinity of the second and fourth establishments that were
   robbed around the time of the robberies, and Dumas sent incriminating text
   messages to his girlfriend on the days that the third and fourth establishments
   were robbed. Based on the foregoing, there is no reasonable probability that
   the exclusion of the investigating officer’s testimony regarding the contents
   of his supplemental reports contributed to the jury’s verdict. See United
   States v. De Leon, 728 F.3d 500, 505 (5th Cir. 2013).
          In addition, Dumas did not argue at trial that the investigating
   officer’s testimony and the information in his reports regarding the
   descriptions of the robber provided by the two witnesses should be admitted,
   on constitutional grounds, as substantive proof that the real robber had an
   “LA” tattoo. Indeed, Dumas’s brief concedes that he argued to the trial
   court that he “was not offering the testimony of [the investigating officer] for
   the ‘truth of the matter asserted,’” but instead only “as extrinsic evidence
   of a prior inconsistent statement for the purpose of impeaching” the two
   witnesses who supposedly contradicted themselves. Dumas’s argument




                                          3
Case: 20-30478        Document: 00516132892          Page: 4   Date Filed: 12/15/2021




                                     No. 20-30478


   (raised for the first time after the trial) that the officer’s testimony should
   have been admitted as substantive evidence is therefore reviewed only for
   plain error. See United States v. Jimenez, 256 F.3d 330, 340 (5th Cir. 2001).
   Dumas’s conclusory and minimally briefed arguments that he was
   constitutionally entitled to present the officer’s testimony as substantive
   evidence of factual innocence under Chambers v. Mississippi, 410 U.S. 284,
   302 (1973), fail to demonstrate that the district court erred plainly or
   otherwise. See Puckett v. United States, 556 U.S. 129, 135 (2009).
          As his second ground for relief, Dumas argues that a new trial was
   warranted because evidence adduced by the Government after the trial,
   especially audio recordings of responding officers’ onsite interviews of
   witnesses, establishes that two of the witnesses testified falsely about whether
   they ever advised law enforcement that the robber had a tattoo of “LA”
   under his eye and whether they had identified a star tattoo on the robber. He
   asserts that the testimony concerned a material matter and that the
   Government knew the testimony was false and failed to correct it, in violation
   of Napue v. Illinois, 360 U.S. 264, 269 (1959).
          The district “court may vacate any judgment and grant a new trial if
   the interest of justice so requires.” Fed. R. Crim. P. 33(a). However, such
   motions are disfavored. United States v. Piazza, 647 F.3d 559, 565 (5th Cir.
   2011). This court reviews the denial of a motion for a new trial for an abuse
   of discretion. Id. at 564–65 & n.3. To obtain a new trial based on newly
   discovered evidence that the defendant’s conviction was obtained in
   violation of Napue, the defendant must show, inter alia, that there is “any
   reasonable likelihood that the false testimony affected the judgment of the
   jury.” United States v. Wall, 389 F.3d 457, 473 (5th Cir. 2004); see also Piazza,
   647 F.3d at 565.




                                          4
Case: 20-30478        Document: 00516132892        Page: 5    Date Filed: 12/15/2021




                                    No. 20-30478


          We need not determine whether Dumas has established a violation of
   Napue because we are not persuaded that there is any reasonable likelihood
   that the allegedly perjurious testimony affected the judgment of the jury
   based on our review of the record. As set forth above, the circumstantial
   evidence presented at trial all pointed to Dumas being the perpetrator of the
   robberies, and the suggestion that someone else committed them is fanciful
   at best. Accordingly, the district court did not abuse its discretion in denying
   Dumas’s motion for a new trial. See Piazza, 647 F.3d at 564–65 & n.3; Wall,
   389 F.3d at 473.
          As for Dumas’s claim under the Jencks Act, 18 U.S.C. § 3500(b), he
   fails to establish that the district court’s finding that the Government
   complied with its obligations under the statute was clearly erroneous. See
   United States v. Montgomery, 210 F.3d 446, 451 (5th Cir. 2000). Regardless, a
   district court may deny a motion for a new trial without holding an
   evidentiary hearing, and its decision will only be reversed if it constitutes an
   abuse of discretion. See United States v. Runyan, 290 F.3d 223, 248 (5th Cir.
   2002). No abuse of discretion has been shown.
          Accordingly, the judgment of the district court is AFFIRMED.




                                          5